DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 1/11/2021. The amendments filed on 1/11/2021 are entered.
The rejections of claims 33-34 under 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Information Disclosure Statement
	The information disclosure statements (IDS) were submitted on 12/06/2020 and 1/11/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 9-17, 19-23, 25-28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the instrument” in lines 5, 8, 15, 16, and 18 lacks antecedent basis. 
Regarding claim 2, the phrase “the instrument” in lines 2-3 lacks antecedent basis. This renders the claim indefinite. 
Regarding claim 4, the phrase “the instrument” in line 2 lacks antecedent basis. This renders the claim indefinite. 
Regarding claim 15, the phrase “the instrument” in lines 1-2 lacks antecedent basis. This renders the claim indefinite. 
Regarding claim 19, the phrase “the instrument” in line 2 lacks antecedent basis. This renders the claim indefinite. 

Regarding claim 32, the phrase “the instrument” in line 2 lacks antecedent basis. This renders the claim indefinite.
Claims dependent on claims rejected for indefiniteness are also rejected. Therefore, dependent claims 5, 9-14, 16-17, 20-22, 25-28, and 30-31 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 14-16, 19-20, 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pivotto et al. (U.S. Pub. No. 20120184955) hereinafter Pivott, in view of Mikaiel, S., et al. (“Real-time MRI-guided Interventions Using Rolling-Diaphragm Hydrostatic Actuators,” ISMRM 24th Annual Meeting 2016. Vol. 24 P. 1-3) hereinafter Mikaiel, in view of Comber et al. (U.S. Pub. No. 20130123802) hereinafter Comber, in view of in view of McMillan et al. (U.S. Pub. No. 20130296737) hereinafter McMillan, in further view of Hunter et al. (U.S. Pub. No. 20150305650) hereinafter Hunter, in further view of Gray et al. (U.S. Pub. No. 20060265049) hereinafter Gray.
Regarding claim 1, primary reference Pivotto teaches:

a robot body made of a non-ferromagnetic and MRI-safe material ([0010]; [0297], catheter insertion system 143 of figures 2 and 3 includes linear sled member 138, and base 136 to make up the main robot body; [0307], figure 10 shows main robot body; [0316], describes robotic manipulation of catheter across six ranges of motion; [0400], “In a further embodiment, all components within the catheter positioning system that are located in the vicinity of the patient (i.e., not the remote controller and, optionally, a programmable control system) are manufactured from non-ferrous materials, such as aluminum, titanium, plastics and composite materials. This embodiment enables the catheter positioning system to be configured so that it can be positioned within or adjacent to a magnetic resonance imaging (MRI) system such that a catheterization procedure may be conducted while the patient is within the MRI device. Using MRI imaging instead of fluoroscopy may reduce patient exposure to radiation while enabling imaging of soft tissues (e.g., the heart) with greater resolution than possible with X-ray imaging”; [0401], hydraulic motors are used which teaches to the compatibility in an MRI environment); 
a plurality of actuators connected to the body and made of non-ferromagnetic and MRI-safe material ([0400], manufactured from non-ferrous materials; [0401], hydraulic motors for accomplishing translation and rotation movements; [0402], hydraulic actuator 900; [0403], “rotational hydraulic actuator 910”; [0404]; [0405]; [0406], figures 50 and 51; see also [0297] for overview of system 134 for catheter movement; [0316], for overview of catheter movements; [0347], actuator motors; [0361]), which actuators use fluid-based transmission to cause the instrument to perform at least one 
wherein the actuators include two or more piston-actuators ([0400], manufactured from non-ferrous materials; [0401], hydraulic motors for accomplishing translation and rotation movements; [0402], hydraulic actuator 900 includes a piston 901 within a tube, and is considered a piston-actuator. Furthermore, smaller linear hydraulic actuators may be implemented within the turret to actuate linear controllers on the catheter handle which is considered to be “two or more” actuators)
a remote control for remotely directing the operation of the actuators (figure 2, remote controller 154; figure 28, remote controller; [0297]; [0317]; [0318]; [0323]; figures 17-18); 
Primary reference Pivotto fails to teach:
wherein the actuators include a master or slave actuator, and wherein the master or the slave actuator comprises piston-actuators, each piston actuator using at least one rolling diaphragm for fluid sealing 
However, the analogous art of Mikaiel of an MR-compatible robotic system for manipulating a medical instrument (synopsis) teaches:
ystem Design, designed new actuators (different from standard piston version) using a rolling diaphragm to fully seal the hydrostatic cylinder. See figure 1. This is considered to be a specialized form of piston actuator, as seen with the rod in figure 1. They include a master/slave actuator pair. See also page 1, Linearity Assessment, and page 2, Discussion and Conclusion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic MRI-compatible robotic catheter manipulation system of Pivotto to incorporate the rolling diaphragm piston actuators as taught by Mikaiel because rolling-diaphragm-based hydrostatic actuators can provide smooth remote manipulation without fluid leakage (page 1, introduction). 
Primary reference Pivotto further fails to teach:
and having a gear or a flexible connection to transfer translational motion to bi-directional rotation
However, the analogous art of Comber of a motive device for use in a magnetically sensitive environment (abstract) teaches:
and having a gear or a flexible connection to transfer translational motion to bi-directional rotation ([0026], robot 100 intended for precision manipulation during MRI-guided intervention teaches to combined invention of Pivotto and Mikaiel; [0027]-[0029], compatible in MRI environment including hydraulic actuation; [0032], catheters; [0057], “translation-to-rotation mechanism 956” is considered to be the connection to transfer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined hydraulic MRI-compatible robotic catheter manipulation system of Pivotto and Mikaiel to incorporate the gear transfer of translation motion to rotation as taught by Comber because the design utilizing translation-to-rotation actuation may have compactness and reliability advantages in some such environments ([0057]). 
Primary reference Pivotto further fails to teach:
more than one MR-based tracking unit mounted on a tip of the instrument,
the MR-based tracking unit being switchable between multiple states, such that the tracking unit, in one state appears as a bright spot in MRI scanned images and, in another state, provides positional information
a processor receiving intra-operative MRI image data,
wherein robotic manipulation of the instrument is guided by real-time MR-based tracking and wherein 3-D tracking coordinates are the same as an MR image coordinate system
However, the analogous art of McMillan of a robotic MRI compatible interventional device (abstract) teaches:
more than one MR-based tracking unit mounted on a tip of the instrument (paragraph [0191], lines 1-9, endoscout sensors 140 and 144 located at tip of cannula; paragraph [0188], lines 1-6, induction coil MR-based tracking system; paragraph [0179], lines 1-3; paragraph [0180], lines 1-9; paragraph [0182], lines 1-8; paragraph [0184], 
the MR-based tracking unit being switchable between multiple states, such that the tracking unit, in one state appears as a bright spot in MRI scanned images and, in another state, provides positional information (paragraph [0188], lines 1-6, tracking may be obtained in a variety of modes including position triangulation; paragraph [0190], lines 1-4; paragraph [0191], lines 1-9, the tracking visual 166 is integrated with the MR images 50; paragraph [0233], lines 1-17, tracking mode or “spot imaging” mode;)
a processor receiving intra-operative MRI image data ([0179]-[0184]; [0194]-[0202]; [0241]),
wherein robotic manipulation of the instrument is guided by real-time MR-based tracking and wherein 3-D tracking coordinates are the same as an MR image coordinate system ([0139]; paragraph [0189], lines 1-8; paragraph [0190], lines 1-4; paragraph [0191], lines 1-9; paragraph [0193], lines 1-10; the coordinates are in three dimensional states, and although the reference teaches to slice images, the tracking is three dimensional in the patient space; [0229] refers to three passive orthogonal coil sensors for tracking which produces coordinates in 3-dimensions; [0230]; [0231]; [0241], 6-DOF tracking ability; [0260] discusses selecting coordinates for slice position which is considered to be a z-coordinate)

Primary reference Pivotto further fails to teach:
a catheter navigation system including a processor receiving intra-operative MRI image data, 
the processor creating a 3-D anatomical roadmap and locating the tracking units relative to anatomical features of a patient in which the instrument is placed
a display for providing an endoscopic view from the tip of the instrument tracked under MRI
However, the analogous art of Hunter of a trackable steerable catheter system for reaching a target tissue (abstract) teaches:
a catheter navigation system including a processor receiving intra-operative MRI image data ([0012]; [0064]; [0065], intra-procedural images are created; [0068]; [0087]; [0088]; [0089]; [0098]; [0123]; [0144]; MRI images), 
the processor creating a 3-D anatomical roadmap and locating the tracking units relative to anatomical features of a patient in which the instrument is placed ([0010]; [0058]; [0064]; [0065], intra-procedural images are created with the target anatomy and positioning of the medical instrument such as a catheter when moving through the 
a display for providing an endoscopic view from the tip of the instrument tracked under MRI ([0135]; [0136], endoscopic view is provided; [0142]-[0149])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, and McMillan with 3D anatomical roadmap as taught by Hunter because it enables a physician to accurately maneuver medical instruments such as catheters through complex structures such as airways in order to reach a target zone ([0005]; [0006]). 
Primary reference Pivotto further fails to teach:
each of the MR-based tracking units including an RLC coil circuit
However, the analogous art of Gray of a passive resonant circuit MR tracking device (abstract) teaches:
each of the MR-based tracking units including an RLC coil circuit (paragraph [0178], lines 1-16; paragraph [0187], lines 1-4, inductor, resistor, and capacitor), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe 
Regarding claim 10, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Tavallaei further fails to teach: 
wherein the piston-actuators in the actuator comprising two piston-actuators can be placed in either a parallel or with an acute angle therebetween to adjust the motion range
However, the analogous art of Comber of a motive device for use in magnetically sensitive environments (abstract) teaches: 
wherein the piston-actuators in the actuator comprising two piston-actuators can be placed in either a parallel or with an acute angle therebetween to adjust the motion range (paragraph [0057], lines 1-32; rotation is applied within a range of 360 degrees; figure 6, rotational piston actuators 618R1 and 618R2 are placed in parallel with one another to control the range of rotational motion within 360 degrees;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the dual piston actuator and gear system as taught by Comber because the actuators allow the driving of the medical instrument in each degree of freedom required for the procedure (paragraph [0037], lines 1-21). 

wherein the media of power transmission between master and slave actuators is fluid, including pneumatic, hydraulic or a combined media of them
However, the analogous art of Mikaiel of an MR-compatible robotic system for manipulating a medical instrument (synopsis) teaches:
wherein the media of power transmission between master and slave actuators is fluid, including pneumatic, hydraulic or a combined media of them (page 1, introduction; page 1, System Design, designed new actuators (different from standard piston version) using a rolling diaphragm to fully seal the hydrostatic cylinder. See figure 1. This is considered to be a specialized form of piston actuator, as seen with the rod in figure 1. They include a master/slave actuator pair. See also page 1, Linearity Assessment, and page 2, Discussion and Conclusion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic MRI-compatible robotic catheter manipulation system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray to incorporate the rolling diaphragm piston actuators as taught by Mikaiel because rolling-diaphragm-based hydrostatic actuators can provide smooth remote manipulation without fluid leakage and hydraulics are operable in a magnetically sensitive MRI environment (page 1, introduction). 

wherein the instrument is a catheter ([0293]-[0297]; figures 2 and 3; [0304]).
Regarding claim 16, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:
wherein the MR-based tracking unit is a wire coil wrapped about the catheter adjacent its tip
However, the analogous art of Gray of a passive resonant circuit MR tracking device (abstract) teaches:
wherein the MR-based tracking unit is a wire coil wrapped about the catheter adjacent its tip (paragraph [0106], lines 1-21; figure 2 wire 310; paragraph [0187], lines 1-4; paragraph [0188], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the wire coil adjacent to the tip as taught by Gray because it gives accurate position info of the direction and orientation of the front end of the catheter when moving through tissue regions. 
Regarding claim 19, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:

However, the analogous art of McMillan of a robotic MRI compatible interventional device (abstract) teaches:
wherein there are multiple RLC coil circuits mounted on a tip of the instrument to provide multiple position information (paragraph [0241], lines 1-8; paragraph [0229], lines 1-11; paragraph [0188], lines 1-6; three coils are used in order to provide more degrees of freedom; note that Gray teaches the use of RLC coil circuits, and McMillan teaches the use of multiple coils to obtain the extra degrees of freedom measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the use of multiple coil circuits as taught by McMillan because it provides additional degrees of freedom and thus more accurate position and orientation data for the catheter distal end ([0188]). 
Regarding claim 20, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 19. Primary reference Pivotto further fails to teach: 
wherein the wire used to make the MR-based tracking unit is fabricated with conductive metal selected from copper, gold, silver, tungsten, titanium or iron
However, the analogous art of Gray of a passive resonant circuit MR tracking device (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the use of a conductive metal as taught by Gray because using a conductive material as the wire forms an inductor that produces a magnetic field sensed for magnetic tracking purposes ([0185]). 
Regarding claim 25, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:
wherein the multiple states can be altered by changing the electrical characteristics of the MR-based tracking device selected from inductance, capacitance, resistance during MR scanning
However, the analogous art of McMillan of a robotic MRI compatible interventional device (abstract) teaches:
wherein the multiple states can be altered by changing the electrical characteristics of the MR-based tracking device selected from inductance, capacitance, resistance during MR scanning (paragraph [0233], lines 1-17; the “spot imaging mode’ or tracking mode are altered by applying specialized gradient pulses to adjust the voltage of the passive coil sensors (i.e. inductance) which alters the characteristics and adjusts tracking parameters).

Regarding claim 30, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:
wherein the system has a control loop and real-time MR-based positional tracking data acts as feedback data for closing the control loop for robot navigation
However, the analogous art of McMillan of a robotic MRI compatible interventional device (abstract) teaches: 
wherein the system has a control loop and real-time MR-based positional tracking data acts as feedback data for closing the control loop for robot navigation (paragraph [0220], lines 1-5; paragraph [0221], lines 1-9; paragraph [0222], lines 1-11; paragraph [0223], lines 1-8; paragraphs [0224] through [0226]; see figure 7; the control loop feedback system enables tracking and movement of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the control loop feedback as taught by McMillan because it enables tracking and 
Regarding claim 31, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further teaches:
wherein the remote control is a motion input device located separately from the robot body so that the system can be operated remotely from an MRI machine in which the robot body is located (figure 2, remote controller 154; figure 28, remote controller; [0055]; [0125]; [0297]; [0317]; [0318]; [0320]; [0323]; [0404]; figures 17-18).
Regarding claim 32, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:
wherein the instrument is a catheter and the display provides an endoscopic view from the end of the catheter along with coordinate information
However, the analogous art of McMillan of a robotic MRI compatible interventional device (abstract) teaches:
wherein the instrument is a catheter and the display provides an endoscopic view from the end of the catheter along with coordinate information (paragraph [0200], lines 1-7; views around the tip of the robot in all three orthogonal views is enabled; paragraph [0191], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray 
Regarding claim 33, primary reference Pivotto teaches:
A method of robotically guiding a flexible catheter instrument using MRI data (abstract), comprising: 
locating a patient in the bore of an MRI device along with a robot body ([0010]; [0297], catheter insertion system 143 of figures 2 and 3 includes linear sled member 138, and base 136 to make up the main robot body; [0307], figure 10 shows main robot body; [0316], describes robotic manipulation of catheter across six ranges of motion; [0400], “In a further embodiment, all components within the catheter positioning system that are located in the vicinity of the patient (i.e., not the remote controller and, optionally, a programmable control system) are manufactured from non-ferrous materials, such as aluminum, titanium, plastics and composite materials. This embodiment enables the catheter positioning system to be configured so that it can be positioned within or adjacent to a magnetic resonance imaging (MRI) system such that a catheterization procedure may be conducted while the patient is within the MRI device. Using MRI imaging instead of fluoroscopy may reduce patient exposure to radiation while enabling imaging of soft tissues (e.g., the heart) with greater resolution than possible with X-ray imaging”; [0401], hydraulic motors are used which teaches to the compatibility in an MRI environment. A catheterization procedure with the device within the MRI system is considered to be locating a patient in the bore of the MRI with the robot main body.); 

assembling a catheter handle on the robot body (figures 1-3; [0293]-[0297] discuss the use of a catheter handle in conjunction with the catheter insertion system that is remotely controlled; [0351], “The controlled actuation of the drive motors 510, 511, 512, and the corresponding movement of the control interfaces 190, 506, 508 on the modular plate 184 may actuate the control mechanisms 112, 502 and 504 of catheter handle 102 in the same way that a practitioner manipulates the control mechanisms by hand”; [0355]; [0357]-[0358]); 
powering the robot body and actuators made of non-ferromagnetic and MR-safe material ([0400], manufactured from non-ferrous materials; [0401], hydraulic motors for accomplishing translation and rotation movements; [0402], hydraulic actuator 900; [0403], “rotational hydraulic actuator 910”; [0404]; [0405]; [0406], figures 50 and 51; see also [0297] for overview of system 134 for catheter movement; [0316], for overview of catheter movements; [0347], actuator motors; [0361]), 
wherein the actuators use fluid-based transmission to cause the catheter to perform at least one of push forward, pull backward, rotate clockwise, rotate counterclockwise, bend to the right, and bend to the left ([0400], manufactured from non-ferrous materials; [0401], hydraulic motors for accomplishing translation and 
wherein the actuator comprises two or more piston-actuators ([0400], manufactured from non-ferrous materials; [0401], hydraulic motors for accomplishing translation and rotation movements; [0402], hydraulic actuator 900 includes a piston 901 within a tube, and is considered a piston-actuator. Furthermore, smaller linear hydraulic actuators may be implemented within the turret to actuate linear controllers on the catheter handle which is considered to be “two or more” actuators),
using a remote control located outside of the bore of the MRI device to direct the operation of the actuators so as to move the catheter about the patient's body (figure 2, remote controller 154; figure 28, remote controller; [0055]; [0125]; [0297]; [0317]; [0318]; [0320]; [0323]; [0404]; figures 17-18); 
Primary reference Pivotto fails to teach:
 wherein the actuators include a master or slave actuator, and wherein the master or the slave actuator comprises two or more piston-actuators, each piston actuator using at least one rolling diaphragm for fluid sealing 
However, the analogous art of Mikaiel of an MR-compatible robotic system for manipulating a medical instrument (synopsis) teaches:
wherein the actuators include a master or slave actuator, and wherein the master or the slave actuator comprises two or more piston-actuators, each piston actuator ystem Design, designed new actuators (different from standard piston version) using a rolling diaphragm to fully seal the hydrostatic cylinder. See figure 1. This is considered to be a specialized form of piston actuator, as seen with the rod in figure 1. They include a master/slave actuator pair. See also page 1, Linearity Assessment, and page 2, Discussion and Conclusion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic MRI-compatible robotic catheter manipulation system of Pivotto to incorporate the rolling diaphragm piston actuators as taught by Mikaiel because rolling-diaphragm-based hydrostatic actuators can provide smooth remote manipulation without fluid leakage (page 1, introduction). 
Primary reference Pivotto further fails to teach:
and having a gear or a flexible connection to transfer translational motion to bi-directional rotation
However, the analogous art of Comber of a motive device for use in a magnetically sensitive environment (abstract) teaches:
and having a gear or a flexible connection to transfer translational motion to bi-directional rotation ([0026], robot 100 intended for precision manipulation during MRI-guided intervention teaches to combined invention of Pivotto and Mikaiel; [0027]-[0029], compatible in MRI environment including hydraulic actuation; [0032], catheters; [0057], “translation-to-rotation mechanism 956” is considered to be the connection to transfer translation motion to rotation. This utilizes an actuator 618 that incorporates “two ratcheting gears” which ratchet in opposite directions; [0058]; [0059]); 

Primary reference Pivotto further fails to teach:
the catheter with an MR-based tracking unit mounted to its tip
the MR-based tracking unit being switchable between multiple states, such that the MR-based tracking unit, in one state appears as a bright spot in MRI scanned images and in another state provides positional information
operating the MRI device to generate intra-operative MRI image data
and wherein 3-D tracking coordinates are the same as an MR image coordinate system
However, the analogous art of McMillan of a robotic MRI compatible interventional device (abstract) teaches:
the catheter with an MR-based tracking unit mounted to its tip (paragraph [0191], lines 1-9, endoscout sensors 140 and 144 located at tip of cannula; paragraph [0188], lines 1-6, induction coil MR-based tracking system; paragraph [0179], lines 1-3; paragraph [0180], lines 1-9; paragraph [0182], lines 1-8; paragraph [0184], lines 1-13; paragraph [0194], lines 1-7; paragraph [0197], lines 1-5; paragraph [0199], lines 1-10; paragraph [0201], lines 1-5; paragraph [0202], lines 1-8; paragraph [0241], lines 1-8; these cited paragraphs teach a combination of relevant features of the 6-DOF sensor in 
the MR-based tracking unit being switchable between multiple states, such that the MR-based tracking unit, in one state appears as a bright spot in MRI scanned images and in another state provides positional information (paragraph [0188], lines 1-6, tracking may be obtained in a variety of modes including position triangulation; paragraph [0190], lines 1-4; paragraph [0191], lines 1-9, the tracking visual 166 is integrated with the MR images 50; paragraph [0233], lines 1-17, tracking mode or “spot imaging” mode;)
operating the MRI device to generate intra-operative MRI image data ([0179]-[0184]; [0194]-[0202]; [0241])
and wherein 3-D tracking coordinates are the same as an MR image coordinate system ([0139]; paragraph [0189], lines 1-8; paragraph [0190], lines 1-4; paragraph [0191], lines 1-9; paragraph [0193], lines 1-10; the coordinates are in three dimensional states, and although the reference teaches to slice images, the tracking is three dimensional in the patient space; [0229] refers to three passive orthogonal coil sensors for tracking which produces coordinates in 3-dimensions; [0230]; [0231]; [0241], 6-DOF tracking ability; [0260] discusses selecting coordinates for slice position which is considered to be a z-coordinate)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic MR-safe catheter positioning system of Pivotto, Mikaiel, and Comber with the MR-based tracking system as taught by McMillan because obtaining MRI imaging information in combination with 
Primary reference Pivotto further fails to teach:
operating the MRI device to generate intra-operative MRI image data
creating a 3-D anatomical roadmap and locating the tracking unit relative to anatomical features of a patient in which the catheter is placed based on the intra-operative MRI image data
displaying an endoscopic image view from the end of the catheter with the tracked positional data based on the intra-operative MR tracking and imaging
However, the analogous art of Hunter of a trackable steerable catheter system for reaching a target tissue (abstract) teaches:
operating the MRI device to generate intra-operative MRI image data ([0012]; [0064]; [0065], intra-procedural images are created; [0068]; [0087]; [0088]; [0089]; [0098]; [0123]; [0144]; MRI images)
creating a 3-D anatomical roadmap and locating the tracking unit relative to anatomical features of a patient in which the catheter is placed based on the intra-operative MRI image data ([0010]; [0058]; [0064]; [0065], intra-procedural images are created with the target anatomy and positioning of the medical instrument such as a catheter when moving through the patient to the target anatomy region; [0066]; [0068]; [0073]; [0075]; [0076]; [0087]-[0089]; [0090]-[0095]; figures 6A through 6C and figure 7, a 3D image data subset is used to create a model of the airway structure for navigation of the catheter to a target region, this is considered to be a 3-D anatomical roadmap; 
displaying an endoscopic image view from the end of the catheter with the tracked positional data based on the intra-operative MR tracking and imaging ([0135]; [0136], endoscopic view is provided; [0142]-[0149])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, and McMillan with 3D anatomical roadmap as taught by Hunter because it enables a physician to accurately maneuver medical instruments such as catheters through complex structures such as airways in order to reach a target zone ([0005]; [0006]). 
Primary reference Pivotto further fails to teach:
wherein the MR-based tracking unit includes an RLC coil circuit, 
However, the analogous art of Gray of a passive resonant circuit MR tracking device (abstract) teaches:
wherein the MR-based tracking unit includes an RLC coil circuit (paragraph [0178], lines 1-16; paragraph [0187], lines 1-4, inductor, resistor, and capacitor), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, and Hunter with the RLC coil circuit as taught by Gray because the wires must be arranged so that incident . 
Claims 2 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray, as applied to claims 1 or 33 above, and further in view of Cavusoglu et al. (U.S. Pub. No. 20150279031) hereinafter Cavusoglu. 
Regarding claim 2, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:
further including an adaptive kinematic control framework that enhances the targeting accuracy of a tip of the instrument 
However, the analogous art of Cavusoglu of an instrument imaging and tracking system for real time intervention (abstract) teaches:
further including an adaptive kinematic control framework that enhances the targeting accuracy of a tip of the instrument (paragraph [0037], lines 1-24; paragraph [0118], lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the adaptic kinematic control system as taught by Cavusoglu because the moment applied by actuation is dependent on relative locations of the coils which changes external loading on the catheter and this method avoids stability problems in calculating movements (paragraph [0118], lines 1-16). 

further including the step of using an adaptive kinematic control framework that enhances the targeting accuracy of the catheter tip
However, the analogous art of Cavusoglu of an instrument imaging and tracking system for real time intervention (abstract) teaches:
further including the step of using an adaptive kinematic control framework that enhances the targeting accuracy of the catheter tip (paragraph [0037], lines 1-24; paragraph [0118], lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the adaptic kinematic control system as taught by Cavusoglu because the moment applied by actuation is dependent on relative locations of the coils which changes external loading on the catheter and this method avoids stability problems in calculating movements (paragraph [0118], lines 1-16). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 1 above, and further in view of Yencho et al. (U.S. Pat. No. 8182494) hereinafter Yencho. 

wherein there are two actuators that cause the instrument to push forward or pull backward with one providing coarse placement and one providing fine placement 
However, the analogous art of Yencho of a minimally invasive surgical interventional device (abstract) teaches:
wherein there are two actuators that cause the instrument to push forward or pull backward with one providing coarse placement and one providing fine placement (col 4, lines 27-50; col 14, lines 4-22, lines 64-67; col 15, lines 1-3; col 19 lines 62-67; col 20, lines 1-7, lines 44-57; the base moves relative to the patient for coarse positioning and the stage moves relative to the base for fine positioning, actuators provide the movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the fine and coarse positioning sytem as taught by Yencho because it enables precise positioning of the apparatus with respect to the incision location and the target anatomical structures (col 4, lines 27-32). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in view of Gray, in further view of Yencho as applied to claim 4 above, and further in view of Bencteux et al. (U.S. Pub. No. 20160008076) hereinafter Bencteux. 

wherein the coarse actuator is connected to the robot body by a long stroke transmission mechanism, and the fine actuator is connected to the robot body through gears
However, the analogous art of Bencteux of a robotic catheter driving system (abstract) teaches:
wherein the coarse actuator is connected to the robot body by a long stroke transmission mechanism, and the fine actuator is connected to the robot body through gears (paragraph [0042], lines 1-6; paragraph [0043], lines 1-14; paragraph [0194], lines 1-14; see figures 8 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, Gray and Yencho with the long stroke transmission mechanism and gears as taught by Bencteux because it is complex to automate the catheter movements and it must be possible to alternate between rotational and translational movements of the catheter in a completely reliable manner (paragraph [0004], lines 1-12). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 1 above, and further in view of Pacheco et al. (U.S. Pub. No. 20150065952) hereinafter Pacheco. 

wherein the master or slave actuator in the robot structure comprises three or more piston-actuators arranged radially or axially and connected to an eccentric shaft, whereby an infinite range of bi-directional rotation is provided
However, the analogous art of Pacheco of a catheter positioning device (abstract) teaches:
wherein the master or slave actuator in the robot structure comprises three or more piston-actuators arranged radially or axially and connected to an eccentric shaft, whereby an infinite range of bi-directional rotation is provided (paragraph [0036], lines 1-14; the three actuators provide a full range of motion of the catheter device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the three actuator system as taught by Pacecho because it enables full movement in all different axis in which enables the surgeon to accurately and precisely position the catheter device (paragraph [0036], lines 1-14). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 1 above, and further in view of Morimoto et al. (U.S. Pat. No. 5943914) hereinafter Morimoto. 

wherein the slave actuator is connected with another symmetric master actuator at a master side by two or more tubes, and 
wherein an electric motor at the master side drives the master actuator, while the slave actuator replicates the motion simultaneously through the hydraulic/pneumatic transmission
However, the analogous art of Morimoto of a multi-stage master-slave actuator system for precise instrument micro-movement (abstract) teaches:
wherein the slave actuator is connected with another symmetric master actuator at a master side by two or more tubes (col 1, lines 61-67; col 2, lines 1-31; col 3, lines 38-67; col 4, lines 1-26; col 5, lines 36-67; col 6, lines 1-5; the master slave system utilizes hydraulic (hoses or tubes) for connection for a configured hydraulically controlled system), and 
wherein an electric motor at the master side drives the master actuator, while the slave actuator replicates the motion simultaneously through the hydraulic/pneumatic transmission (col 1, lines 61-67; col 2, lines 1-31; col 3, lines 38-67; col 4, lines 1-26; col 5, lines 36-67; col 6, lines 1-5; the master slave system utilizes hydraulic (hoses or tubes) for connection for a configured hydraulically controlled system; see figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray 
Regarding claim 12, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further teaches:
wherein each piston-actuator in the slave actuator is connected with one corresponding piston unit at the master side, and wherein electric motors at the master side drive each piston pair respectively
However, the analogous art of Morimoto of a multi-stage master-slave actuator system for precise instrument micro-movement (abstract) teaches:
wherein each piston-actuator in the slave actuator is connected with one corresponding piston unit at the master side, and wherein electric motors at the master side drive each piston pair respectively (col 1, lines 61-67; col 2, lines 1-31; col 3, lines 38-67; col 4, lines 1-26; col 5, lines 36-67; col 6, lines 1-5; the master slave system utilizes hydraulic (hoses or tubes) for connection for a configured hydraulically controlled system; the apparatus for mimicking can consist from direct drive motors; see figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray electric motors as taught by Morimoto because it provides a very precise movement technology system that increases accuracy of motion control (col 3, lines 38-67). 

wherein the processor operates on a dynamic model and control algorithm for the actuator to provide various controls of the actuator, such as motion control and torque control
However, the analogous art of Morimoto of a multi-stage master-slave actuator system for precise instrument micro-movement (abstract) teaches:
wherein the processor operates on a dynamic model and control algorithm for the actuator to provide various controls of the actuator, such as motion control and torque control (col 3, lines 38-67; col 4, lines 1-26; the master slave actuator system uses a control software algorithm to provide smooth, torque ripple free motion at as high as 5000 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the control algorithm as taught by Morimoto because it provides smooth, torque ripple-free motion and an increase in performance that is not possible with generic open architecture controllers (col 4, lines 23-26). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 16 above, and further in view of Melzer et al. (U.S. Pat. No. 6280385) hereinafter Melzer. 

wherein the MR-based tracking unit is in the shape of one of a solenoid, saddle, and planar spiral
However, the analogous art of Mezler of an MRI position detecting device (abstract) teaches:
wherein the MR-based tracking unit is in the shape of one of a solenoid, saddle, and planar spiral (figure 7, resonance coils 7 are in the shape of planar spirals; col 10 , lines 62-67, col 11, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the planar spiral tracking coil as taught by Melzer because the use of a compact form factor of planar spirals enables effective tracking while limiting a change in geometry of the apparatus during application such as a widening of the apparatus. This guarantees that resonance frequency remains unchanged (col 5, lines 65-67, col 6, lines 1-5). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 19 above, and further in view of Stevenson et al. (U.S. Pub. No. 20120253340) hereinafter Stevenson. 

wherein the MR-based tracking unit is fabricated on a flexible polymer film that is capable of being attached to the distal end of the instrument
However, the analogous art of Stevenson of an RF current flow attenuator for use in an implantable MRI environment (abstract) teaches:
wherein the MR-based tracking unit is fabricated on a flexible polymer film that is capable of being attached to the distal end of the instrument (paragraph [0030], lines 1-31; paragraph [0241], lines 1-42; the inductive coils are placed on a “film capacitor” that can be made out of the PEEK material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the flexible polymer film as taught by Stevenson because the spiraled inductor portion of the conductive is mechanically stable and insulated with a dielectric material having a dielectric constant greater than 1 and up to 100 (paragraph [0030], lines 1-13). 
Regarding claim 22, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, Gray and Stevenson teach all of the limitations of claim 21. Primary reference Pivotto further fails to teach: 
wherein the flexible polymer film is made with one of polyimide and polyether ether ketone (PEEK)

wherein the flexible polymer film is made with one of polyimide and polyether ether ketone (PEEK) (paragraph [0030], lines 1-31; paragraph [0241], lines 1-42; the inductive coils are placed on a “film capacitor” that can be made out of the PEEK material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, Gray and Stevenson with the flexible polymer film as taught by Stevenson because the spiraled inductor portion of the conductive is mechanically stable and insulated with a dielectric material having a dielectric constant greater than 1 and up to 100 (paragraph [0030], lines 1-13). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 1 above, and further in view of Melzer. 
Regarding claim 23, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach:
wherein the instrument is a catheter and the MR-based tracking unit is an individual LC coil circuit mounted on the catheter adjacent its tip

wherein the instrument is a catheter and the MR-based tracking unit is an individual LC coil circuit mounted on the catheter adjacent its tip (figure 2a, LC resonance circuit 4; col 7, lines 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the LC circuit as taught by Melzer because it provides improved imaging and functional control of the device in the magnetic resonance image (col 7, lines 37-40). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 25 above, and further in view of Piron et al. (U.S. Pub. No. 20160022146) hereinafter Piron. 
Regarding claim 26, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 25. Primary reference Pivotto further fails to teach:
wherein the alternation of the electrical characteristics is achieved by connecting the MR-based tracking unit with a diode that is further connected to the MRI scanner system with coaxial electrical cable, and by applying an electrical current through the coaxial electrical cable to the photodiode to switch the MR-based tracking unit on and off

wherein the alternation of the electrical characteristics is achieved by connecting the MR-based tracking unit with a diode that is further connected to the MRI scanner system with coaxial electrical cable (paragraph [0169], lines 1-7; paragraph [0193], lines 1-14; paragraph [0194], lines 1-6; paragraph [0197], lines 1-8), and 
by applying an electrical current through the coaxial electrical cable to the photodiode to switch the MR-based tracking unit on and off (paragraph [0194], lines 1-6; paragraph [0195], lines 1-10; paragraph [0197], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the diode connected coaxially to the system because it enables tuning of the coil to the resonant frequency of the system and further configuration via variable capacitors (paragraph [0195], lines 1-2). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 25 above, and further in view of Schmidt et al. (U.S. Pub. No. 20150338477) hereinafter Schmidt. 
Regarding claim 27, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 25. Primary reference Pivotto further fails to teach:

However, the analogous art of Schmidt of a MR RF-receiver microcoil for use in conjunction with a MRI procedure (abstract) teaches:
wherein the alternation of the electrical characteristics is achieved by either connecting the MR-based tracking unit with a PIN photodiode or a photo-resistor that is further connected to the MRI scanner system with optic fiber, and by applying light through the optic fiber to the PIN photodiode or the photo-resistor, whereby the electrical characteristics of the MR-based tracking unit can be switched between multiple states (paragraph [0048], lines 1-34; paragraph [0075], lines 1-68; the pin-diodes are connected to the acquisition channel and is tuned to the MRI scanners Larmor frequency and the pin-diodes can be actively decoupled during the pulse transmission to adjust the electrical characteristics, this can be transmitted via coaxial cables or fiber optic cables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe catheter positioning system of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray with the pin photo diode optical fiber controlled system as taught by Schmidt because it . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pivotto, in view of Mikaiel, in view of Comber, in view of McMillan, in view of Hunter, in further view of Gray as applied to claim 1 above, and further in view of Kesner et al. (U.S. Pub. No. 20130190726) hereinafter Kesner. 
	Regarding claim 28, the combined references of Pivotto, Mikaiel, Comber, McMillan, Hunter, and Gray teach all of the limitations of claim 1. Primary reference Pivotto further fails to teach: 
wherein the MR-based tracking device is operated with rate position sampling greater than 10 Hz and with latency less than 50ms with spatial resolution of <0.6x0.6x0.6mm using MR pulse tracking sequences
	However, the analogous art of Kesner of a steerable catheter 3-D positioning and placement system (abstract) teaches:
wherein the MR-based tracking device is operated with rate position sampling greater than 10 Hz (paragraph [0114], lines 1-2, data acquisition is sampled at 1 kHz)
and with latency less than 50ms (paragraph [0119], lines 1-7, 20 ms latency is less than claimed)
with spatial resolution of <0.6x0.6x0.6mm using MR pulse tracking sequences (paragraph [0131], lines 1-7, the RMS error of 0.3 mm is less than claimed spatial resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined robotic MR-safe 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 9-17, 19-23, 25-28, and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Responses to arguments relevant to the current rejections are detailed below. 
Regarding the 112(b) rejections, the current claim amendments do not overcome the antecedent basis rejections of the office action of 5/08/2020. The limitation “the instrument” is unclear as there is no earlier recitation or limitation to which it is clear to what element the limitation is making reference. An “instrument” should be claimed to overcome the antecedent basis rejections and examiner notes that the only reference to a similar element is “a robotic MRI-guided instrument placement system” in the preamble. This does not sufficiently set forth an instrument. For these reasons, the 112(b) rejections apply to the current claim limitations. 
Regarding the applicant’s argument on page 10 of the remarks, the applicant argues that secondary reference McMillan fails to cure the deficiencies with respect to Tavallaei. While Tavallaei is not utilized in the current rejections, the argument is relevant with respect to the McMillan reference. The teachings of McMillan are utilized 
The argument further refers to the 3-D anatomical roadmap which is taught by the Hunter reference. The “3-D anatomical roadmap” is not specifically claimed with respect to intra-operative MRI image data and therefore the teachings of Hunter that utilize a 3-D anatomical model for visualization purposes teach to the claims of the current amendments. Furthermore, the applicant’s specification does appear to optionally relate the intra-operative MRI data to creating the 3-D anatomical roadmap (see specification [0045]-[0047]), but limitations from the specification are not read into the claim. 
For these reasons, the applicant’s arguments have been considered but are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785